ACCEPTED
                                                                                                                                         05-15-00428-CR
                                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                                        DALLAS, TEXAS
Appellate Docket Number:        05-15-00428-CR                                                                                       4/6/2015 2:28:15 PM
                                                                                                                                              LISA MATZ
                                                                                                                                                  CLERK
Appellate Case Style: Style:    Hector Omar Romero (AKA: Omar Canaka)
                          Vs.   State of Texas

                                                                                                                 FILED IN
Companion Case:                                                                                           5th COURT OF APPEALS
                                                                                                              DALLAS, TEXAS
                                                                                                          4/6/2015 2:28:15 PM
                                                                                                                LISA MATZ
Amended/corrected statement:                                                                                      Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Hector                                                         Lead Attorney
Middle Name: Omar                                                      First Name:          Riann
Last Name:      Romero                                                 Middle Name: Christine
Suffix:                                                                Last Name:           Moore
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                                Appointed       Retained    District Attorney     Public Defender
Pro Se:                                                                Firm Name:               Dallas County Public Defender's Office
                                                                       Address 1:           133 North Riverfront Boulevard, Lock Box 2
                                                                       Address 2:
                                                                       City:                Dallas
                                                                       State:       Texas                        Zip+4:    75207
                                                                       Telephone:           (214) 653-3550          ext.   2,361
                                                                       Fax:         (214) 875-2363
                                                                       Email:       riann.moore@dallascounty.org
                                                                       SBN:         24050279
                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Susan
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Hawk
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed       Retained        District Attorney     Public Defender
Pro Se:                                                                         Firm Name:               Dallas County District Attorney's Office
                                                                                Address 1:
                                                                                Address 2:           133 North Riverfront Boulevard, Lock Box 19
                                                                                City:                Dallas
                                                                                State:       Texas                            Zip+4:     75207
                                                                                Telephone:           (214) 653-3625              ext.
                                                                                Fax:         (214) 653-3643
                                                                                Email:       DCDAAppeals@dallascounty.org
                                                                                SBN:         00794284                                   Add Another Appellee/
                                                                                                                                             Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or       non-jury?
                                       Assaultive
or type of case):                                                               Date notice of appeal filed in trial court: March 27, 2015
Type of Judgment: Final Judgment
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: March 27, 2015
Offense charged: Assault causing bodily injury/family violence                  Punishment assessed: 8 Years TDCJ-ID

Date of offense:     June 23, 2012                                               Is the appeal from a pre-trial order?            Yes       No
Defendant's plea: Guilty                                                         Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: March 27, 2015
Date of hearing:                                         NA
Date of order:     March 27, 2015                        NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: March 27, 2015



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    Criminal District Court No. 1                                   Clerk's Record:
County: Dallas                                                            Trial Court Clerk:        District    County
Trial Court Docket Number (Cause no):            F12-71361-H              Was clerk's record requested?         Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Apr 6, 2015
                                                                          If no, date it will be requested:
First Name:       Robert                                                  Were payment arrangements made with clerk?          Yes   No
Middle Name:
Last Name:        Burns
Suffix:
Address 1:        133 N. Riverfront Blvd. LB 38
Address 2:
City:             Dallas
State:    Texas                       Zip + 4: 75207
Telephone:        214-653-5902           ext.
Fax:
Email: robert.burns@dallascounty.org


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Apr 6, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No


    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Crystal
Middle Name:
Last Name:        Jones
Suffix:
Address 1:        133 N. Riverfront Blvd. LB 38
Address 2:
City:             Dallas
State:    Texas                       Zip + 4: 75207
Telephone:        214-653-5903           ext.
Fax:
Email: cjshorthand@gmail.com



                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: 05-15-00427-CR                                                           Court: Fifth District Court of Appeals

Style:      Hector Omar Romero (AKA: Omar Canaka)

         Vs.     State of Texas




1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: 05-15-00429-CR                                                           Court: Fifth District Court of Appeals

Style:      Hector Omar Romero (AKA: Omar Canaka)

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: April 6, 2015

                                                                                      State Bar No: 24050279
Printed Name:

Electronic Signature: Riann Christine Moore                                           Name: Riann Christine Moore
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on April 6, 2015              .




Signature of counsel (or pro se party)                            Electronic Signature: Riann Christine Moore
                                                                         (Optional)

                                                                  State Bar No.:      24050279
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: April 6, 2015
Manner Served: eServe
First Name:       Susan
Middle Name:
Last Name:        Hawk
Suffix:
Law Firm Name: Dallas County District Attorney's Office
Address 1:        133 North Riverfront Boulevard, Lock Box 19
Address 2:
City:             Dallas
State     Texas                     Zip+4: 75207
Email:    DCDAAppeals@dallascounty.org




                                                                Page 5 of 5
                         Cause No.     _______._f~(l=:::c_·_1..__,_13-=---=-=lf2'-'--lJ_W::.___
THE STATE OF TEXAS                                            §                      IN THE _ _ _ _ _ _ _ _ _ __
vs.                                                           §                      DISTRICT COURT----+---
    l±e.cJur Rom-eva                                          §                      DALLAS COUNTY, TEXAS

           TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*

      I, judge of the trial court, certify this criminal case:                                ~~
P-    is not a plea-bargain case, and the defendant has the right of appeal, [or]       f~· ~ ~
0     is a plea-bargain case, but matters were raised by written motion filed and rul d Efi bef~ triaC
                                                                                          ,-.          r·,·
      and not withdrawn or waived, and the defendant has the right of appeal, [or] \ '~ •·.      :?-   '. ·
0     is a plea-bargain case, but the trial court has given permission to appeal, and t~ ¥-t~nd~tiJ hast.
                                                                                       -o tt>     N
      the right of appeal, [or]                                                        S           x:-
                                                                                        -<
0     is a plea-bargain case, and the defendant has NO right of appeal, [or]
0     the defendant has waived the right of appeal, [or]
0     other (please specify):




Judge                                                                         Date Signed

          J have received a copy of this certification. I have also been informed of my rights concerning any appeal of this
criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas Rules
of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals' judgment and
opinion to my last known address and that I have only 30 days in which to file a prose petition for discretionary review in the
Court of Criminal Appeals. Tex. R. App. P. 68.2. I acknowledge that, ifl wish to appeal this case and ifl am entitled to do so,
it is my duty to inform my appellate attorney, by written communication, of any change in the address at which I am currently
living or any change in my current prison unit. I understand that, because       pellate deadlines, if I :5 · timely inform my
appellate attorney of any change in my address, I may lose the opportuni                          to le a pbtion fo di retionary review.



~~'&ult (if not represented by counsel)                                        Defendant' ounsel
Mailing Address:                                                               State Bar o : /D5li 2.~00
Telephone #:
                                                                               Mailing Address:         5')..({ w. I?:Ji.J ui. ~
Fax # (if any):                                                                Telephone #:             DtlLlCtS 7X 15 W
                                                                               Fax#(ifany):             214-<14/- 570()
* A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the
defendant's right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain
case- --- that is, a case in which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant---- a defendant may appeal only: (A) those
matters that were raised by written motion filed and ruled on before trial, or (B) after getting the trial court's permission to
appeal." TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).
                                                                               fJ?..- ?l [(;1-H ~~DRAWER#40
                                                                              fl1..    _/t)fol ... H
THE STATE OF TEXAS                                                  CAUSE No.f     J.z..-7!302-- H
                                                                                                                             f___
                        ~.::r.~...rv
                                                                   _ _ _ _ _ _DISTRICT COURT_ _ _

                                                                            DALLAS COUNTY, TEXAS




                               DEFENDANT'S NOTICE OF APPEAL AND PAUPER OATH



TO THE HONORABLE JUDGE OF SAID COURT:
                                       APPOINTMENT OF ATTORNEY ON APPEAL
                                                                                                       \ \
                                                                                                             ~0·
                                                                                                             ~~-.(
                                                                                                              ~-



                                                                                                           \ -r.-:
                                                                                                                        .


                                                                                                             ~I;.'_;;.
                                                                                                             "-0    ifl       N
        Comes now Defenant in the above cause and states: I am the defendant in the above cause; I wcfi.convicted ilfthis
cause and now give Notice of Appeal to the Texas Court of Appeals for the Fifth Supreme Judicial -5istrict of Texas
of Dallas, Texas, and that I am penniless, destitute and indigent person, too poor to employ counsel to represent me on
the appeal, and too poor to pay for or give security for the Statement of Facts and a true copy thereof herein.
WHEREFORE, I pray that the Court will appoint an attorney to represent me in this appeal and that the Court will order the
Court Reporter of this Court to prepare and deliver me or my appointed Counsel the original and a true copy of the Statement
of Facts in this case, together with all exhibits attached thereto if practical.                ·



                                                                                               Defendant



        BEFORE ME, the undersigned authority, personally appeared the above Defendant, known to me to be the
person whose signature appears above, and after being duly sworn on oath states that he is the defendant in the above
cause, and that the matters and things set forth in the foregoing are true and correct in all thin .


        JIM HAMLIN
         DISTRICT CLERK
         Dallas County, Texas




         The Defendant havmg requested the Court to appoint Cou7sEJ,

         it is Ordered the Honorable                          Pu b It L
                                            i
 Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 a regular licensed and practicmg attorney of Texas, be, and he/she is hereby appointed to represent Defendant in
 prosecuting his/her appeal herein, and it is further Ordered that the Court Reporter is hereby directed to transcribe all of the
 notes as same may appertain to this cause and as taken during the trial of this cause which began on

 - - - - - - - - - - - - - _____ , and make Statement of Facts in                     duplic-L~ furnish same to defendant
 or his appointed Counsel.                                                                /    anu (
                                                                                    //'       /~
                                                                                   ~            Judge        OC:::::::::::




 FORM 40